DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (e) with Application Nos. 62748248, 62748253, 62748268, 62748283 filed with the Office on 10/19/2018. Accordingly, the effective filing date is recognized as 10/19/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2020, 08/19/2020, and 12/31/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 702 and 704 have both been used to designate the  trim component in at least ¶ 0108 on Page 41.  The intended reference character for the trim component appears to be 704 due to the description in at least ¶¶ 0108-0109 along with configuration in at least Fig 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: LUMINAIRE SYSTEM WITH TRIM COMPONENT AND INTEGRATED USER EXPERIENCE ELEMENTS. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On line 4, the claim cites “a second light source”; however it is not clear if the second light source is the same or a different second light source than “a second light source” cited on line 1 within the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17-20 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated Haase (US 20080143495 A1; hereinafter Haase).
Re Claim 1:
Haase teaches a luminaire (described below and shown in at least Fig 6), comprising: 
a first light source (LEDs 60) positioned at a first level of a luminaire housing (at the level proximate to base 150), wherein the first light source (60) is configured to generate a light output (configuration shown in Fig 6 and functionality described in at least ¶ 0041); 

a control circuit (transformer 93) positioned at the second level within the trim component (specifically within the circumference of the trim component), wherein the control circuit (93) is configured to control operation of the visual feedback element (described in ¶ 0041 as low voltage transformer 93 or other power converter provides voltage to both the LED's and the sound processing system).
Re Claim 17:
Haase a luminaire (light and sound fixture 10, shown in Fig 1), comprising: 
a first light source (any one of the LEDS 60 shown in Fig 1) configured to generate a light output (configuration shown in Fig 1); 
a second light source (any one of the other LEDs 60 shown in Fig 1) configured to generate a visual feedback response (lighting) output at a visual feedback element (wherein the visual feedback element are any one of the other LEDs 60; shown in Fig 4 and described with the operation of the power connection 65 in ¶ 0039); 
a speaker (woofer 40 and  sound emitting elements (tweeters) 50, 52, 54 and 56 located below the woofer 40) configured to generate an audio output from the luminaire (configuration shown in Fig 1); 

a wireless interface (receiver 140, Fig 5) configured to communicatively couple the luminaire (10) with other devices (specifically including other fixtures 12 and 14, shown in Fig 5 and described in at least ¶ 0040).
Re Claim 18:
Haase further teaches wherein the control circuit (65) is configured to control the visual feedback element to emit the visual feedback response output (described in ¶ 0039) in response to an interaction of the luminaire (10) with the other devices through the wireless interface (with signal source 120 and control unit 110 via transmitter 130 and receiver 140, shown in Fig 5 and described in ¶ 0040).
Re Claim 19:
Haase further teaches a trim component (lip) configured to extend beyond a ceiling in which the luminaire is installable (described in ¶ 0028), wherein the control circuit (65) and the visual feedback element (any of the other LEDs 60) are positioned within the trim component (specifically within the circumference of 30).
Re Claim 20:
Haase further teaches wherein the control circuit (65) is configured to synchronize the visual feedback response output with the audio output from the speaker (described as lighting elements can vary intensity and color based upon the sound that is emitting from the speaker(s) in ¶ 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Haase
With regard to wherein the luminaire comprises a downlight that is installable within a ceiling, Haase suggest the limitation by the configuration of the base 50 in Figs 6-7 and the description in ¶ 0042 of product shown in FIG. 7 is designed to fit into a standard "downlight" lighting fixture. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have also recognized that the luminaire in Fig 6 is also combinable in a downlight since drawings must be must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to configure the luminaire of Haase as a downlight as suggested by Haase.
Haase does not describe wherein the trim component is configured to extend beyond the ceiling.
three possible configurations for the trim component of Haase:
extend beyond the ceiling;
extend to the ceiling; or
extend only above the ceiling.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); MPEP § 2144.05 II B), it would have been obvious to one of ordinary skill in the art before the effective filing date to try the configuration of the trim to extend beyond the ceiling for the benefit of increased illumination intensity. 

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Quilici et al (US 20120320588 A1; hereinafter Quilici).
Re Claim 1:
Quilici teaches a luminaire (light fixture 1, shown in at least Fig 1), comprising: 
a first light source (LEDs 22) positioned at a first level of a luminaire housing (position at an upper level of the housing 1), wherein the first light source (21) is configured to generate a light output (directional light beam 21); 
a trim component (panels 3) positioned at a second level of the luminaire housing (positioned on a lower level of the housing of 1) different from the first level (shown in Fig 1), the trim component (3) comprising a light emitting element (at least LEDs 6 and lightguide, lightguide in at least ¶ 0025) configured to emit a diffuse light (diffuse light 31). 
With regard to a visual feedback element, a visual feedback response, and a control circuit, Quilici at least suggests:
the light emitting element (6 and lightguide) being a visual feedback element configured to emit a visual feedback response due to the description in at least ¶ 0006 of directional beam has a luminance controllable separately from the diffuse light, ¶ 0022 of light fixture 1 of FIG. 1 may produce both diffuse light 31 and a directional beam 21, optionally with separate controllers for each and ¶ 0050 of switch 10 may have a fixed switch 13 for the diffuse light 31, and a variable switch 12 for the directional beam 21.
a control circuit positioned at the second level within the trim component (obviously occurring due to description in ¶ 0050), wherein the control circuit is configured to control operation of the visual feedback element (obviously occurring due to the description in ¶¶ 0006, 0021, and 0050).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Quilici as at least suggesting:
the trim component comprising a visual feedback element configured to emit a visual feedback response; and 
a control circuit positioned at the second level within the trim component, wherein the control circuit is configured to control operation of the visual feedback element.
Re Claim 2 (as interpreted under 35 U.S.C. § 112 (b), described above):
Quilici further teaches a second light source (6), wherein the visual feedback element comprises a light guide (lightguide, shown in Fig 1 and described in at least ¶ 0025; the examiner notes that the vertical portion near 4 is one light guide, the bent portion is another light guide, and the horizontal portion is another light guide; therefore Quilici shows a plurality of) positioned to emit the visual feedback response from a second light source (shown in Fig 1 and described in ¶¶ 0006, 0021, and 0050).
With regard to the light guide being a plurality of light guide, Quilici at least suggests the limitation by the following:
the vertical portion near 4 is one light guide; 
the horizontal portion is another light guide; and 
the bent portion between the horizontal and vertical portion is another light guide.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Quilici as at least suggesting a plurality of light guides. 
With regard to a ring around the first light source, Quilici at least suggests the limitation by describing panel 3 described herein is designed to accommodate and disguise the downlight 2, and may be bent upward to form a cylindrical, conic, or funnel-shaped indentation in its center, with the downlight 2 being disposed at the top or apex of the indentation in ¶ 0024.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Quilici as at least suggesting a plurality of light guides positioned in a ring around the first light source.


Re Claim 3:
Quilici further teaches a second light source (6), wherein the visual feedback element comprises a light guide (lightguide), and wherein the light guide (lightguide) emits the visual feedback response from the second light source (¶¶ 0006, 0021, and 0050).
With regard to the shape of the light guide to be in the shape of a ring, Quilici at least suggest the limitation by the description of panel 3 described herein is designed to accommodate and disguise the downlight 2, and may be bent upward to form a cylindrical, conic, or funnel-shaped indentation in its center, with the downlight 2 being disposed at the top or apex of the indentation in ¶ 0024.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Quilici as at least suggesting the light guide ring.
With regard to comprises a light guide ring (lightguide) between the trim component (3) and a surface in which the luminaire (1) is installed is at least suggested by the description of lining may be integrated with the panel, and may be a bent portion of the panel that lines the inside of the indentation, or may alternatively be a separate element from the panel in ¶ 0021.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Quilici as at least suggesting light guide ring between the trim component and a surface in which the luminaire is installed.



Re Claim 4:
Quilici further teaches the light guide ring comprises a total internal reflection (TIR) light pipe (shown with arrows proximate to LEDs 6 in Fig 1 and described in at least ¶ 0028 as total internal reflections).
Re Claim 6:
Quilici further teaches wherein the visual feedback element comprises a second light source (6). 
With regard to the control circuit comprises a printed circuit board upon which the second light source is mounted, Quilici at least suggests the limitation by describing LED 6 may be a bare chip.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Quilici as at least suggesting wherein the control circuit comprises a printed circuit board upon which the second light source is mounted.
Re Claim 8:
With regard to a secondary finish, Quilici suggests wherein the trim component (6) comprises a secondary finish on an outer surface of the trim component (due to the description of the extractor and reflector in ¶ 0024), and wherein the visual feedback element comprises one or more portions of the trim component (6) without the secondary finish (at least suggested by the terms may include and optionally also include described in ¶ 0024).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Quilici as at least suggesting .

Claims 1, 5-7, 10-11, 15-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lemons et al (US 20190394547 A1; hereinafter Lemons).
Re Claim 1:
Lemons teaches a luminaire (voice activated device 200, shown in at least Figs 4 and 11), comprising: 
a first light source (LED 326, Fig 11) positioned at a first level (below microphone board 206, Fig 11) of a luminaire housing (top plate 202 and bottom housing 226, Figs 4 and 11), wherein the first light source (326) is configured to generate a light output (described in ¶ 0068 as emitted from the LED 326 may be reflected by the reflector component 210 through the light ring 110); 
a trim component (110) positioned at a second level (above 326) of the luminaire housing (202 and 226) different from the first level (the examiner notes that at least a portion of 110 is position at the second level (above 326)), the trim component (110) comprising a visual element (uniform light without bright spots, ¶ 0068); and 
a control circuit (206) positioned at the second level (above 206) within the trim component (110), wherein the control circuit (206) is configured to control operation of the visual element (configuration shown in Fig 11 and operation described in at least ¶ 0068).
Lemons suggests the limitation by the description of voice activated with integrated speaker in at least ¶ 0068, description of voice commands in ¶ 0033, description of visual and audible indications in ¶ 0034, the illustration of the lighting component 514 and speaker 516 in the schematic of Fig 26, the description of light ring may dynamically modify LEDs that are illuminated while sound or voice is detected, and may also be used to visually communicate information to a user in ¶ 0075, the description of voice activated device 200 may be the same or different than the voice activated device 100 of FIG. 1 in ¶ 0037, and the description of voice activated device 380 may be the voice activated device 200 of FIG. 4 in ¶ 0074, and description in ¶ 0104.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Lemons as suggesting a visual feedback element configured to emit a visual feedback response. 
Due to the (at least) suggestion above, Lemons also at least suggest wherein the control circuit (206) is configured to control operation of the visual feedback element.
Re Claim 5:
Lemons further teaches a speaker (speaker, described in ¶ 0068) configured to generate an audio output from the luminaire (audio output is an inherent functionality of a speaker). 
With regard to the visual feedback response is synchronized with the audio output, Lemons suggests the limitation by describing the luminaire (200) as voice activated with integrated speaker in at least ¶ 0068, description of voice commands in ¶ 0033, description of visual and audible indications in ¶ 0034, the illustration of the lighting component 514 and speaker 516 in the schematic of Fig 26, the description of light ring may dynamically modify LEDs that are illuminated while sound or voice is detected, and may also be used to visually communicate information to a user in ¶ 0075, the description of voice activated device 200 may be the same or different than the voice activated device 100 of FIG. 1 in ¶ 0037, and the description of voice activated device 380 may be the voice activated device 200 of FIG. 4 in ¶ 0074, and description in ¶ 0104.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Lemons as suggesting wherein the visual feedback response is synchronized with the audio output.
Re Claim 6:
Lemons further teaches wherein the control circuit comprises (206) a printed circuit board (printed circuit board, ¶ 0039) upon which the first light source (326) is mounted.
With regard to a second light source, and wherein the control circuit comprises a printed circuit board upon which the second light source is mounted, Lemons suggests the limitation by the description of microphone board 206 may include one or more LEDs in ¶ 0039. 
Since the description of one or more LEDs, at least suggest a second light source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Lemons as at least suggesting a second light source, and wherein the control circuit comprises a printed circuit board upon which the second light source is mounted.


Re Claim 7:
Lemons further teaches a microphone (one or microphones, described in at least ¶ 0039) mounted within the trim component (Fig 4 transposed with Fig 11.
With regard to wherein the control circuit (206) is configured to control the visual feedback response to confirm receipt of an audible command at the microphone, Lemons at least suggests the limitation by the description of the luminaire (200) as voice activated at least ¶ 0068, description of voice commands in ¶ 0033, description of visual and audible indications in ¶ 0034, the illustration of the lighting component 514 and speaker 516 in the schematic of Fig 26, the description of light ring may dynamically modify LEDs that are illuminated while sound or voice is detected, and may also be used to visually communicate information to a user in ¶ 0075, the description of voice activated device 200 may be the same or different than the voice activated device 100 of FIG. 1 in ¶ 0037, the description of voice activated device 380 may be the voice activated device 200 of FIG. 4 in ¶ 0074, and description in ¶ 0104.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Lemons as suggesting wherein the control circuit is configured to control the visual feedback response to confirm receipt of an audible command at the microphone.
Re Claim 10:
Lemons teaches a luminaire (voice activated device 200, shown in at least Figs 4 and 11), comprising: 
a first light source (LED 326, Fig 11) positioned at a first level (below microphone board 206, Fig 11) of a luminaire housing (top plate 202 and bottom housing 226, Figs 4 and 11), emitted from the LED 326 may be reflected by the reflector component 210 through the light ring 110); 
a trim component (110) positioned at a second level (above 326) of the luminaire housing (202 and 226) different from the first level (the examiner notes that at least a portion of 110 is position at the second level (above 326)), the trim component (110) comprising a visual element (uniform light without bright spots, ¶ 0068); and 
a baffle (reflector component 210) extending from the first level to the second level (shown in Fig 11).
With regard to a visual feedback element configured to emit a visual feedback response, Lemons suggests the limitation by the description of voice activated with integrated speaker in at least ¶ 0068, description of voice commands in ¶ 0033, description of visual and audible indications in ¶ 0034, the illustration of the lighting component 514 and speaker 516 in the schematic of Fig 26, the description of light ring may dynamically modify LEDs that are illuminated while sound or voice is detected, and may also be used to visually communicate information to a user in ¶ 0075, the description of voice activated device 200 may be the same or different than the voice activated device 100 of FIG. 1 in ¶ 0037, and the description of voice activated device 380 may be the voice activated device 200 of FIG. 4 in ¶ 0074, and description in ¶ 0104.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Lemons as suggesting a visual feedback element configured to emit a visual feedback response. 
Re Claim 15:
Lemons further teaches a light pipe (light ring 110).
With regard to a second light source, Lemons suggests the limitation by describing microphone board 206 may include one or more LEDs in ¶ 0039. 
Since the description of one or more LEDs, at least suggest a second light source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Lemons as at least suggesting a second light source.
Re Claim 16:
Lemons further teaches a microphone (one or microphones, described in at least ¶ 0039) mounted within the trim component (Fig 4 transposed with Fig 11.
With regard to wherein the control circuit (206) is configured to control the visual feedback response to confirm receipt of an audible command at the microphone, Lemons at least suggests the limitation by the description of the luminaire (200) as voice activated at least ¶ 0068, description of voice commands in ¶ 0033, description of visual and audible indications in ¶ 0034, the illustration of the lighting component 514 and speaker 516 in the schematic of Fig 26, the description of light ring may dynamically modify LEDs that are illuminated while sound or voice is detected, and may also be used to visually communicate information to a user in ¶ 0075, the description of voice activated device 200 may be the same or different than the voice activated device 100 of FIG. 1 in ¶ 0037, the description of voice activated device 380 may be the voice activated device 200 of FIG. 4 in ¶ 0074, and description in ¶ 0104.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Lemons as suggesting wherein the control circuit is configured 
Re Claim 17:
Lemons teaches a luminaire (voice activated device 200, shown in at least Figs 4 and 11), comprising: 
a first light source (LED 326, Fig 11) configured to generate a light output (described in ¶ 0068 as emitted from the LED 326 may be reflected by the reflector component 210 through the light ring 110); 
the first light source (326) configured to generate a visual element (uniform light without bright spots, ¶ 0068);
a speaker (speaker, described in ¶ 0068) configured to generate an audio output from the luminaire (audio output is an inherent functionality of a speaker); 
a control circuit (microphone board 206) configured to control operation of the visual feedback element (configuration shown in Fig 11 and operation described in at least ¶ 0068).
With regard to a second light source, Lemons suggests the limitation by describing microphone board 206 may include one or more LEDs in ¶ 0039. 
Since the description of one or more LEDs, at least suggest a second light source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Lemons as at least suggesting a second light source.
With regard to a visual feedback response output at a visual feedback element, Lemons suggests the limitation by the description of the luminaire (200) as voice activated at least ¶ 0068, description of voice commands in ¶ 0033, description of visual and audible indications in lighting component 514 and speaker 516 in the schematic of Fig 26, the description of light ring may dynamically modify LEDs that are illuminated while sound or voice is detected, and may also be used to visually communicate information to a user in ¶ 0075, the description of voice activated device 200 may be the same or different than the voice activated device 100 of FIG. 1 in ¶ 0037, the description of voice activated device 380 may be the voice activated device 200 of FIG. 4 in ¶ 0074, and description in ¶ 0104.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Lemons as at least suggesting a visual feedback response output at a visual feedback element.
Due to the (at least) suggestion above, Lemons also (at) least suggests a second light source configured to generate a visual feedback response output at a visual feedback element.
With regard to a wireless interface configured to communicatively couple the luminaire with other devices, Lemons at least suggest the limitation by the description of voice activated device 200 may be the same or different than the voice activated device 100 of FIG. 1 in ¶ 0037, the description of voice activated device 380 may be the voice activated device 200 of FIG. 4 in ¶ 0074, the description in ¶ 0104, configuration of antenna 530 shown in Fig 26, and the description of peripheral devices  in ¶ 0108.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Lemons as at least suggesting a wireless interface configured to communicatively couple the luminaire with other devices.


Re Claim 18:
With regard to the control circuit (206) is configured to control the visual feedback element to emit the visual feedback response output in response to an interaction of the luminaire with the other devices through the wireless interface, Lemons at least suggests the limitation by the description of a display or display screen having a touch surface or touchscreen in ¶ 0108.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Lemons as at least suggesting the control circuit (206) is configured to control the visual feedback element to emit the visual feedback response output in response to an interaction of the luminaire with the other devices through the wireless interface.
Re Claim 20:
With regard to wherein the control circuit is configured to synchronize the visual feedback response output with the audio output from the speaker, Lemons at least suggests the limitation by the description of the luminaire (200) as voice activated at least ¶ 0068, description of voice commands in ¶ 0033, description of visual and audible indications in ¶ 0034, the illustration of the lighting component 514 and speaker 516 in the schematic of Fig 26, the description of light ring may dynamically modify LEDs that are illuminated while sound or voice is detected, and may also be used to visually communicate information to a user in ¶ 0075, the description of voice activated device 200 may be the same or different than the voice activated device 100 of FIG. 1 in ¶ 0037, the description of voice activated device 380 may be the voice activated device 200 of FIG. 4 in ¶ 0074, and description in ¶ 0104.


Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 12:
The closest prior arts of record (Haase, Quilici, and Lemons) fail to teach, disclose, suggest, or make obvious the combined structure and functionality of wherein the baffle is configured to be backlit to glow uniformly to emit the visual feedback response as set forth in the claim.
Re Claim 13:
The closest prior arts of record (Haase, Quilici, and Lemons) fail to teach, disclose, suggest, or make obvious the combined structure and functionality of wherein the baffle comprises an acoustically transparent material as set forth in the claim.
Re Claim 14:
The claims contains allowable subject matter due to its dependence on intervening claim 13.

Conclusion
The prior art made of record on the PTO-892 but not relied upon is considered pertinent to applicant's disclosure because they teach a luminaire with a trim ring and a speaker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875